DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 10 and 20 are cancelled.  Claims 1, 11, 12 and 18 are amended.  Claims 21 and 22 are new.  Claims 1-9, 11-19, 21 and 22 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Su on 9/6/2022.
The application has been amended as follows: 
Claim 11. (Amended) The wavelength conversion element as claimed in claim [[10]] 1, wherein a number of the second turbulence portions in the second annular region is greater than a number of the second turbulence portions in the first annular region.

Claim 12. (Amended) The wavelength conversion element as claimed in claim [[10]] 1, wherein an area of each of the second turbulence portions in the second annular region is greater than an area of each of the second turbulence portions in the first annular region.

Allowable Subject Matter
Claims 1-9, 11-19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the turntable has a first annular region and a second annular region arranged from the central axis along a radial direction, a width of the first annular region is the same as a width of the second annular region. a sum of areas of the second turbulence portions in the second annular region is greater than a sum of areas of the second turbulence portions in the first annular region.

Claims 2-9, 11-17 are allowable as being dependent on claim 1.

Claim 18 was found to be allowable because the turntable has a first annular region and a second annular region arranged from the central axis along a radial direction, a width of the first annular region is the same as a width of the second annular region, a sum of areas of the second turbulence portions in the second annular region is greater than a sum of areas of the second turbulence portions in the first annular region.

Claim 19 is allowable as being dependent on claim 18.

Claim 21 was found to be allowable because wherein regarding two adjacent first turbulence portions of the first turbulence portions, an included angle between a connection line between a center of one of the two adjacent first turbulence portions and the central axis of the turntable and a connection line between a center of another one of the two adjacent first turbulence portions and the central axis of the turntable is smaller than or equal to 30 degrees.

Claim 22 was found to be allowable because the turntable has a second surface opposite to the first surface and a plurality of third turbulence portions located on the second surface, and the third turbulence portions are recessed in or protruding from the second surface.

The closest available prior art Egawa (US PG Pub. 20170353701) discloses a wavelength conversion element (wavelength conversion element 61 of fig. 3), comprising a turntable (substrate 62 of fig. 3), wherein the turntable (62) is configured to rotate (via rotating device 60, such as a motor (para. 0042)) along a central axis (rotation center C of the substrate 62 of fig. 12) and the turntable (60) has a first surface (surface of substrate 62 in which heat radiating portions 65 and 66 are on; shown of fig. 3) and a plurality of first turbulence portions (plurality of first fins 681 of fig. 12) and a plurality of second turbulence portions (plurality of second fins 682 of fig. 12) located on the first surface (62), wherein the first turbulence portions and the second turbulence portions are arranged by surrounding the central axis (rotation center C of the substrate 62), a shape of each of the first turbulence portions is different from a shape of each of the second turbulence portions (illustrated in fig. 12; the shape of the first fin 681 is different than the shape of second fin 682), and at least one of the second turbulence portions is arranged between two adjacent first turbulence portions of the first turbulence portions (illustrated in fig. 12); however, Egawa fails to teach or render obvious wherein the turntable has a first annular region and a second annular region arranged from the central axis along a radial direction, a width of the first annular region is the same as a width of the second annular region. a sum of areas of the second turbulence portions in the second annular region is greater than a sum of areas of the second turbulence portions in the first annular region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        6 September 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882